 



Execution Version
SERVICES AGREEMENT
By and Between
BELO CORP.
and
A. H. BELO CORPORATION
Dated as of February 8, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    2  
 
       
Section 1.01 Definitions
    2  
Section 1.02 General Interpretive Principles
    4  
 
       
ARTICLE II SERVICES
    5  
 
       
Section 2.01 Belo Services
    5  
Section 2.02 Newspaper Holdco Services
    5  
Section 2.03 Standard of Performance for Belo Services
    5  
Section 2.04 Standard of Performance for Newspaper Holdco Services
    6  
Section 2.05 Omitted Belo Services
    7  
Section 2.06 Omitted Newspaper Holdco Services
    7  
Section 2.07 Interruption of Services
    7  
Section 2.08 Access
    8  
Section 2.09 Transition of Responsibilities
    9  
 
       
ARTICLE III FEES AND EXPENSES
    9  
 
       
Section 3.01 Fees and Expenses
    9  
Section 3.02 Billing and Payment; No Set-off
    9  
Section 3.03 Additional Costs
    9  
Section 3.04 Late Payments
    10  
Section 3.05 Taxes
    10  
 
       
ARTICLE IV CONFIDENTIALITY
    13  
 
       
Section 4.01 Confidentiality Obligations
    13  
 
       
ARTICLE V NO WARRANTY; LIMITATION OF LIABILITY; INDEMNIFICATION; ESCALATION
    15  
 
       
Section 5.01 Warranties and Disclaimer of Warranty by Belo
    15  
Section 5.02 Warranties and Disclaimer of Warranty by Newspaper Holdco
    15  
Section 5.03 Third Parties and Belo Services
    16  
Section 5.04 Third Parties and Newspaper Holdco Services
    16  
Section 5.05 Obligation to Re-perform Belo Services
    17  
Section 5.06 Obligation to Re-perform Newspaper Holdco Services
    17  
Section 5.07 Limitation of Liability
    17  
Section 5.08 Belo Indemnity
    18  
Section 5.09 Newspaper Holdco Indemnity
    19  
Section 5.10 Negotiation
    19  
Section 5.11 Indemnification Rights
    19  
 
       
ARTICLE VI ACCESS TO INFORMATION
    20  
 
       
Section 6.01 Access to Belo Records
    20  
Section 6.02 Access to Newspaper Holdco Records
    20  
Section 6.03 Cooperation and Procedures
    20  

i 



--------------------------------------------------------------------------------



 



              Page
ARTICLE VII TERM; TERMINATION
    22  
 
       
Section 7.01 Term
    22  
Section 7.02 Early Termination
    22  
Section 7.03 Breach of Agreement
    22  
Section 7.04 Sums Due
    22  
Section 7.05 Effect of Termination
    23  
 
       
ARTICLE VIII MISCELLANEOUS
    23  
 
       
Section 8.01 Notices
    23  
Section 8.02 Entire Agreement
    24  
Section 8.03 Waiver
    24  
Section 8.04 Amendment
    24  
Section 8.05 Independent Contractors
    24  
Section 8.06 No Third Party Beneficiary
    24  
Section 8.07 No Assignment; Binding Effect
    24  
Section 8.08 Headings
    25  
Section 8.09 Submission to Jurisdiction; Waivers
    25  
Section 8.10 Severability
    25  
Section 8.11 Governing Law
    25  
Section 8.12 Counterparts
    25  
Section 8.13 Order of Precedence
    26  
Section 8.14 Ownership of and License to Data
    26  
 
       
Exhibit A            Belo Services and Newspaper Holdco Services
       

ii 



--------------------------------------------------------------------------------



 



SERVICES AGREEMENT
     This SERVICES AGREEMENT (this “Agreement”), dated as of February 8, 2008,
by and between Belo Corp., a Delaware corporation (“Belo”), and A. H. Belo
Corporation, a Delaware corporation (“Newspaper Holdco,” and, together with
Belo, each a “Party” and collectively the “Parties”).
RECITALS
     WHEREAS, the Board of Directors of Belo has determined that it is in the
best interests of Belo and its shareholders to separate the Newspaper Holdco
Business (as defined below) and the Belo Business (as defined below) into two
separate public companies, on the terms and subject to the conditions set forth
in the Separation and Distribution Agreement (as defined below), in order to,
among other things, (i) create more focused organizations better able to respond
to different industry dynamics and therefore better able to tailor strategic
initiatives and priorities; (ii) allow the investment community to evaluate Belo
and Newspaper Holdco separately relative to the performance of their peers;
(iii) allow Newspaper Holdco greater flexibility to create a capital structure
and deploy capital more closely aligned with its strategic priorities; and
(iv) allow Newspaper Holdco to provide its management and employees incentive
compensation more directly linked to its individual financial performance;
     WHEREAS, in order to effectuate the foregoing, Belo and Newspaper Holdco
have entered into a Separation and Distribution Agreement, dated as of
February 8, 2008 (the “Separation and Distribution Agreement”), pursuant to
which and subject to the terms and conditions set forth therein, on the
Distribution Date (as defined in the Separation and Distribution Agreement) the
Newspaper Holdco Business shall be separated from the Belo Business and the
Newspaper Holdco Common Stock shall be distributed on a pro rata basis to the
shareholders of Belo; and
     WHEREAS, in connection therewith and in order to ensure an orderly
transition under the Separation and Distribution Agreement, following the
Effective Time (as defined in the Separation and Distribution Agreement), Belo
desires to provide, through the Belo Service Providers (as defined below), to
Newspaper Holdco and its Affiliates, as applicable, certain services (the “Belo
Services”) with respect to the operations of Newspaper Holdco and its
Affiliates, and Newspaper Holdco desires to provide, through the Newspaper
Holdco Service Providers (as defined below), to Belo and its Affiliates, as
applicable, certain services (the “Newspaper Holdco Services”) with respect to
the operations of Belo and its Affiliates, as such Belo Services and Newspaper
Holdco Services are more fully described in (i) separate service schedules to be
agreed to and delivered by the Parties hereto on the date hereof or from time to
time thereafter (all such service schedules, including any appendices, exhibits
or other attachments thereto, the “Schedules,” and each, a “Schedule”), or
(ii) separate agreements to be entered into by the Parties or their respective
Service Providers on the date hereof or from time to time thereafter (all such
separate agreements, including any appendices, exhibits or other attachments
thereto, the “Additional Agreements,” and each, an “Additional Agreement”). The
general categories of Belo Services and Newspaper Holdco Services initially to
be provided pursuant to the Schedules or Additional Agreements are reflected on
Exhibit A attached hereto.

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the promises and covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Belo and Newspaper Holdco hereby
agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. Capitalized terms used herein, but not defined
herein shall have the meanings assigned to such terms in the Separation and
Distribution Agreement, as it may be amended from time to time in accordance
with the terms thereof, and the following terms shall have the meanings set
forth below:
     “Additional Agreements” shall have the meaning assigned to it in the
recitals.
     “Additional Belo Service” shall have the meaning assigned to it in
Section 2.05.
     “Additional Newspaper Holdco Service” shall have the meaning assigned to it
in Section 2.06.
     “Affiliate” means, with respect to any specified Person (as defined in the
Separation and Distribution Agreement), any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with, such specified Person; provided, however, that for
purposes of this Agreement, no member of either Group (as defined in the
Separation and Distribution Agreement) shall be deemed to be an Affiliate of any
member of the other Group. As used herein, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such entity, whether through ownership of voting
securities or other interests, by contract or otherwise.
     “Agreement” shall have the meaning assigned to it in the preamble.
     “Auditing Standard No. 2” shall have the meaning assigned to it in
Section 6.01.
     “Belo” shall have the meaning assigned to it in the preamble.
     “Belo Business” means all businesses and operations of the Belo Group,
other than the Newspaper Holdco Business.
     “Belo Data” means all data relating primarily to the Belo Business
(including all files, records and other Information relating primarily to the
Belo Business that have been uploaded to Software at any time since Belo or
Newspaper Holdco began using such Software (as defined in the Separation and
Distribution Agreement), whether uploaded prior to, on or after the Effective
Time).
     “Belo Service Providers” means Belo, its Affiliates and any third party, in
each case, to the extent such Person is providing the Belo Services on behalf of
Belo pursuant to any Schedule or Additional Agreement.

2



--------------------------------------------------------------------------------



 



     “Belo Services” shall have the meaning assigned to it in the recitals.
     “Belo Transition Plan” shall have the meaning assigned to it in
Section 2.09(c).
     “Dispute Notice” shall have the meaning assigned to it in Section 5.10.
     “Employee Costs” means for each employee of a Service Provider, to the
extent such employee is providing a service to a Service Recipient pursuant to
this Agreement, the gross compensation expense, including any benefit and/or
administrative costs, applicable to such employee, based on the ratio of the
Service Provider’s estimate of the time spent by the employee on behalf of the
Service Recipient divided by the total time worked by the employee.
     “Force Majeure Event” means any act of God, fire, flood, storm or
explosion; any strike, lockout or other labor disturbance; any material shortage
of facilities, labor, materials or equipment; any delay in transportation,
breakdown or accident; any change in Law; any riot, war, act of terror,
rebellion or insurrection; any embargo or fuel or energy shortage; any
interruption in telecommunications or utilities services; or any other event, in
each case beyond the reasonable control of a Party and that actually prevents,
hinders or delays such Party from performing its obligations under this
Agreement or the Additional Agreements.
     “Loss” shall have the meaning assigned to it in Section 5.08.
     “Newspaper Holdco” shall have the meaning assigned to it in the preamble.
     “Newspaper Holdco Business” means the business and operations conducted by
the Newspaper Holdco Group from time to time, whether at or after the Effective
Time (as defined in the Separation and Distribution Agreement), including the
business and operations conducted by the Newspaper Holdco Group, as more fully
described in the Information Statement (as defined in the Separation and
Distribution Agreement), including, without limitation, the assets, operations,
personnel and related activities connected with the “Belo Interactive Media” and
“Belo Technology” organizations, at or after the Effective Time.
     “Newspaper Holdco Data” means all data relating primarily to the Newspaper
Holdco Business (including all files, records and other Information (as defined
in the Separation and Distribution Agreement) relating primarily to the
Newspaper Holdco Business that have been uploaded to Software at any time since
Belo or Newspaper Holdco began using such Software, whether uploaded prior to,
on or after the Effective Time).
     “Newspaper Holdco Service Providers” means Newspaper Holdco, its Affiliates
and any third party, in each case, to the extent such Person is providing the
Newspaper Holdco Services on behalf of Newspaper Holdco pursuant to any Schedule
or Additional Agreement.
     “Newspaper Holdco Services” shall have the meaning assigned to it in the
recitals.
     “Newspaper Holdco Transition Plan” shall have the meaning assigned to it in
Section 2.09(b).
     “Party” or ”Parties” shall have the meaning assigned to such terms in the
preamble.

3



--------------------------------------------------------------------------------



 



     “Prime Rate” means the “prime rate” published in the “Money Rates” section
of The Wall Street Journal. If The Wall Street Journal ceases to publish the
“prime rate,” then the Parties shall mutually agree to an equivalent publication
that publishes such “prime rate,” and if such “prime rate” is no longer
generally published or is limited, regulated or administered by a Governmental
Authority, then a comparable interest rate index mutually agreed to by the
Parties.
     “SAS 70 Audit” shall have the meaning assigned to it in Section 6.01.
     “Schedules” shall have the meaning assigned to it in the recitals.
     “Separation and Distribution Agreement” shall have the meaning assigned to
it in the recitals.
     “Service Provider” means the Belo Service Providers and/or the Newspaper
Holdco Service Providers, as the context requires.
     “Service Recipient” means either Belo or its Affiliates, to the extent Belo
is receiving a service from a Newspaper Holdco Service Provider, or Newspaper
Holdco or its Affiliates, to the extent Newspaper Holdco is receiving a service
from a Belo Service Provider, as the context requires.
     “Services” means the Belo Services and/or the Newspaper Holdco Services, as
the context requires.
     “Services Tax” shall have the meaning assigned to it in Section 3.05(a)(i).
     “SOX” means the Sarbanes-Oxley Act of 2002, as amended from time to time.
     “Taxing Authority” shall have the meaning assigned to it in
Section 3.05(a)(ii).
     “Withheld Tax” shall have the meaning assigned to it in Section 3.05(e).
     Section 1.02 General Interpretive Principles. (a)  Words in the singular
shall include the plural and vice versa, and words of one gender shall include
the other gender, in each case, as the context requires, (b) the term “hereof,”
“herein,” “hereunder” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement and not to any
particular provision of this Agreement, and references to Article, Section,
paragraph, exhibit and Schedule are references to the Articles, Sections,
paragraphs, exhibits and Schedules to or delivered in connection with this
Agreement unless otherwise specified, (c) the word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless otherwise specified and (d) any reference to any federal,
state, local or non-U.S. statute or Law shall be deemed to also refer to all
rules and regulations promulgated thereunder, unless the context otherwise
requires. Unless the context requires otherwise, references in this Agreement to
“Belo” shall also be deemed to refer to the applicable member of the Belo Group
and to “Newspaper Holdco” shall also be deemed to refer to the applicable member
of the Newspaper Holdco Group.

4



--------------------------------------------------------------------------------



 



ARTICLE II
SERVICES
     Section 2.01 Belo Services. During the term of this Agreement, Belo shall
provide, or shall cause one or more Belo Service Providers to provide, the Belo
Services to Newspaper Holdco and its applicable Affiliates, as such Belo
Services are more particularly described in the applicable Schedules or
Additional Agreements, upon the terms and subject to the conditions of this
Agreement, such Schedules or such Additional Agreements.
     Section 2.02 Newspaper Holdco Services. During the term of this Agreement,
Newspaper Holdco shall provide, or shall cause one or more Newspaper Holdco
Service Providers to provide, the Newspaper Holdco Services to Belo and its
applicable Affiliates, as such Newspaper Holdco Services are more particularly
described in the applicable Schedules or Additional Agreements, upon the terms
and subject to the conditions of this Agreement, such Schedules or such
Additional Agreements.
     Section 2.03 Standard of Performance for Belo Services.  (a) Belo shall
provide, or shall cause to be provided, the Belo Services in a manner and at a
level that is substantially similar in all material respects to the typical
manner and average level at which such Belo Services were provided to Newspaper
Holdco or its Affiliates during the 12 month period prior to the Effective Time,
except to the extent that (i) a different manner or level of a Belo Service is
set forth in a Schedule or an Additional Agreement, in which case such Belo
Service shall be provided in the manner and level as set forth in each such
applicable Schedule or Additional Agreement or (ii) such Belo Service has not
been provided during the 12 month period prior to the Effective Time and the
applicable Schedule or Additional Agreement does not set forth a manner or level
at which such Belo Service is to be provided, in which case, such Belo Service
shall be provided in a commercially reasonable manner.
     (b) Notwithstanding Section 2.03(a), Belo may change from time to time the
manner and level at which any Belo Service is provided to Newspaper Holdco,
including, but not limited to, discontinuing such Belo Service, to the extent
that Belo is making a similar change in performing a substantially similar
service for itself or its Affiliates and if Belo provides Newspaper Holdco
substantially the same notice (in content and timing) as Belo provides itself
and its Affiliates with respect to such change (but not less than 90 days prior
notice in any case); provided, that, Belo may not make any change to the manner
and level at which any Belo Service is provided to Newspaper Holdco or its
Affiliates if such change would result in a violation, or cause Newspaper Holdco
or its Affiliates to be in violation, of applicable Law; provided, further, if
Newspaper Holdco can demonstrate, in accordance with the terms of this
Agreement, that such change is not commercially reasonable and Newspaper Holdco
has suffered a material financial harm as a result of such change, Belo shall be
required to restore the manner and level at which such Belo Service is provided
to Newspaper Holdco to the manner and level required by Section 2.03(a). In the
event Belo shall change the manner and level at which any Belo Service is
provided to Newspaper Holdco, the Parties shall mutually agree to any necessary
adjustments to the applicable Schedule or Additional Agreement and the
applicable fees and expenses for the applicable Belo Service.

5



--------------------------------------------------------------------------------



 



     (c) Subject to Section 5.05, in no event shall Belo or a Belo Service
Provider be liable or accountable, in damages or otherwise, for any error of
judgment or any mistake of fact or Law or for any action or omission in
connection with the provision of the Belo Services by Belo or any Belo Service
Provider that Belo or such Belo Service Provider took or refrained from taking
in good faith hereunder, except in the case of Belo’s or such Belo Service
Provider’s intentional breach or gross negligence.
     Section 2.04 Standard of Performance for Newspaper Holdco Services.  (a)
Newspaper Holdco shall provide, or shall cause to be provided, the Newspaper
Holdco Services in a manner and at a level that is substantially similar in all
material respects to the typical manner and average level at which such
Newspaper Holdco Services were provided to Belo or its Affiliates during the 12
month period prior to the Effective Time, except to the extent that (i) a
different manner or level of a Newspaper Holdco Service is set forth in a
Schedule or Additional Agreement, in which case such Newspaper Holdco Service
shall be provided in the manner and level as set forth in each such applicable
Schedule or Additional Agreement or (ii) such Newspaper Holdco Service has not
been provided during the 12 month period prior to the Effective Time and the
applicable Schedule or Additional Agreement does not set forth a manner or level
at which such Newspaper Holdco Service is to be provided, in which case, such
Newspaper Holdco Service shall be provided in a commercially reasonable manner.
     (b) Notwithstanding Section 2.04(a), Newspaper Holdco may change from time
to time the manner and level at which any Newspaper Holdco Service is provided
to Belo, including, but not limited to, discontinuing such Newspaper Holdco
Service, to the extent that Newspaper Holdco is making a similar change in
performing a substantially similar service for itself and its Affiliates or if
Newspaper Holdco provides Belo substantially the same notice (in content and
timing) as Newspaper Holdco provides itself and its Affiliates with respect to
such change (but not less than 90 days prior notice in any case); provided,
that, Newspaper Holdco may not make any change to the manner and level at which
any Newspaper Holdco Service is provided to Belo or its Affiliates if such
change would result in a violation, or cause Belo or its Affiliates to be in
violation, of applicable Law; provided, further, if Belo can demonstrate, in
accordance with the terms of this Agreement, that such change is not
commercially reasonable and Belo has suffered a material financial harm as a
result of such change, Newspaper Holdco shall be required to restore the manner
and level at which such Newspaper Holdco Service is provided to Belo to the
manner and level required by Section 2.04(a). In the event Newspaper Holdco
shall change the manner and level at which any Newspaper Holdco Service is
provided to Belo, the Parties shall mutually agree to any necessary adjustments
to the applicable Schedule or Additional Agreement and the applicable fees and
expenses for the applicable Newspaper Holdco Service.
     (c) Subject to Section 5.06, in no event shall Newspaper Holdco or a
Newspaper Holdco Service Provider be liable or accountable, in damages or
otherwise, for any error of judgment or any mistake of fact or Law or for any
action or omission in connection with the provision of the Newspaper Holdco
Services by Newspaper Holdco or any Newspaper Holdco Service Provider that
Newspaper Holdco or such Newspaper Holdco Service Provider took or refrained
from taking in good faith hereunder, except in the case of Newspaper Holdco’s or
such Newspaper Holdco Service Provider’s intentional breach or gross negligence.

6



--------------------------------------------------------------------------------



 



     Section 2.05 Omitted Belo Services.  If, from time to time during the term
of this Agreement, Newspaper Holdco determines that the provision of an
additional service is reasonably necessary to enable Newspaper Holdco and its
Affiliates to operate on a stand-alone basis, and such service (whether or not
then currently being provided) is not included in a Schedule or an Additional
Agreement (such service, including, without limitation the right to use, or the
use of, any Asset (as defined in the Separation and Distribution Agreement) in
connection with such service, hereinafter referred to as an “Additional Belo
Service”), then Newspaper Holdco may give written notice thereof to Belo in
accordance with Section 8.01 hereof. Upon receipt of such notice by Belo, if
Belo is willing to provide such Additional Belo Service (and it shall be under
no obligation to do so), the Parties will negotiate in good faith a new Schedule
or Additional Agreement setting forth the Additional Belo Service, the terms and
conditions (including any service level requirements) for the provision of such
Additional Belo Service and the fees payable by Newspaper Holdco for such
Additional Belo Service, such fees to be consistent with the business purposes
of the Parties.
     Section 2.06 Omitted Newspaper Holdco Services.  If, from time to time
during the term of this Agreement, Belo determines that the provision of an
additional service is reasonably necessary to enable Belo and its Affiliates to
operate on a stand-alone basis, and such service (whether or not then currently
being provided) is not included in a Schedule or an Additional Agreement (such
service, including, without limitation, the right to use, or the use of, any
Asset in connection with such service, herein after referred to as an
“Additional Newspaper Holdco Service”), then Belo may give written notice
thereof to Newspaper Holdco in accordance with Section 8.01 hereof. Upon receipt
of such notice by Newspaper Holdco, if Newspaper Holdco is willing to provide
the Additional Newspaper Holdco Service (and it shall be under no obligation to
do so), the Parties will negotiate in good faith a new Schedule or Additional
Agreement setting forth the Additional Newspaper Holdco Service, the terms and
conditions (including any service level requirements) for the provision of such
Additional Newspaper Holdco Service and the fees payable by Belo for such
Additional Newspaper Holdco Service, such fees to be consistent with the
business purposes of the Parties.
     Section 2.07 Interruption of Services.  (a) If, due to a Force Majeure
Event, Belo or a Belo Service Provider is unable, wholly or partially, to
perform its obligations hereunder or under any Additional Agreement, then Belo
shall be relieved of liability and shall suffer no prejudice for failing to
perform or comply during the continuance and to the extent of such whole or
partial inability to perform its obligations hereunder or thereunder so caused
by such Force Majeure Event; provided, that, (i) Belo gives Newspaper Holdco
prompt notice, written or oral (but if oral, promptly confirmed in writing) of
such whole or partial inability to perform its obligations hereunder or
thereunder and a reasonably detailed description of the cause thereof and
(ii) in the event such whole or partial inability to perform its obligations
hereunder or thereunder is a result of Belo’s or such Belo Service Provider’s
capacity or similar limitations, with respect to the allocation of such limited
resources, where feasible, Newspaper Holdco and its Affiliates shall be treated
no less favorably by Belo or such Belo Service Provider than Belo or any
Affiliate of Belo. If Belo fails to promptly give notice of such Force Majeure
Event, then Belo shall only be relieved from such performance or compliance from
and after the giving of such notice. Belo shall, or shall cause the applicable
Belo Service Provider to, use its commercially reasonable efforts to remedy the
situation caused by such Force Majeure Event and remove, so far as possible and
with reasonable timeliness, the cause of its inability to

7



--------------------------------------------------------------------------------



 



perform or comply. Belo shall give Newspaper Holdco prompt notice of the
cessation of the Force Majeure Event.
     (b) If, due to a Force Majeure Event, Newspaper Holdco or a Newspaper
Holdco Service Provider is unable, wholly or partially, to perform its
obligations hereunder or under any Additional Agreement, then Newspaper Holdco
shall be relieved of liability and shall suffer no prejudice for failing to
perform or comply during the continuance and to the extent of such whole or
partial inability to perform its obligations hereunder or thereunder so caused
by such Force Majeure Event; provided, that, (i) Newspaper Holdco gives Belo
prompt notice, written or oral (but if oral, promptly confirmed in writing) of
such whole or partial inability to perform its obligations hereunder or
thereunder and a reasonably detailed description of the cause thereof and
(ii) in the event such whole or partial inability to perform its obligations
hereunder or thereunder is a result of Newspaper Holdco’s or such Newspaper
Holdco Service Provider’s capacity or similar limitations, with respect to the
allocation of such limited resources, where feasible, Belo and its Affiliates
shall be treated no less favorably by Newspaper Holdco or such Newspaper Holdco
Service Provider than Newspaper Holdco or any Affiliate of Newspaper Holdco. If
Newspaper Holdco fails to promptly give notice of such Force Majeure Event, then
Newspaper Holdco shall only be relieved from such performance or compliance from
and after the giving of such notice. Newspaper Holdco shall, or shall cause the
applicable Newspaper Holdco Service Provider to, use its commercially reasonable
efforts to remedy the situation caused by such Force Majeure Event and remove,
so far as possible and with reasonable timeliness, the cause of its inability to
perform or comply. Newspaper Holdco shall give Belo prompt notice of the
cessation of the Force Majeure Event.
     Section 2.08 Access.  (a) Newspaper Holdco shall, and shall cause its
applicable Affiliates to, make available on a timely basis to each Belo Service
Provider such Information reasonably requested by such Belo Service Provider to
enable such Belo Service Provider to provide the Belo Services. Newspaper Holdco
shall, and shall cause its applicable Affiliates to, provide to the Belo Service
Providers reasonable access to the premises of Newspaper Holdco and such
Affiliates and the systems, Software and networks located therein, to the extent
necessary for the purpose of providing the Belo Services. In connection with
such availability and access, Belo shall ensure that it and the other Belo
Service Providers comply with applicable Law and Newspaper Holdco’s security,
confidentiality and other policies and procedures, as may be provided to Belo by
Newspaper Holdco in writing from time to time.
     (b) Belo shall, and shall cause its applicable Affiliates to, make
available on a timely basis to each Newspaper Holdco Service Provider such
Information reasonably requested by such Newspaper Holdco Service Provider to
enable such Newspaper Holdco Service Provider to provide the Newspaper Holdco
Services. Belo shall, and shall cause its applicable Affiliates to, provide to
the Newspaper Holdco Service Providers reasonable access to the premises of Belo
and such Affiliates and the systems, Software and networks located therein, to
the extent necessary for the purpose of providing the Newspaper Holdco Services.
In connection with such availability and access, Newspaper Holdco shall ensure
that it and the other Newspaper Holdco Service Providers comply with applicable
Law and Belo’s security, confidentiality and other policies and procedures, as
may be provided to Newspaper Holdco by Belo in writing from time to time.

8



--------------------------------------------------------------------------------



 



     Section 2.09 Transition of Responsibilities.  (a) Unless otherwise agreed
with respect to specific services, each Party agrees to use its commercially
reasonable efforts to reduce or eliminate its and its Affiliates’ dependency on
each Service as soon as is reasonably practicable. Belo agrees to cooperate with
Newspaper Holdco to facilitate the smooth transition of responsibility for the
Belo Services to Newspaper Holdco or any third party. Newspaper Holdco agrees to
cooperate with Belo to facilitate the smooth transition of responsibility for
the Newspaper Holdco Services to Belo or any third party.
     (b) In furtherance of Section 2.09(a), Belo and Newspaper Holdco will work
in good faith to prepare a plan for Newspaper Holdco to assume responsibility or
eliminate the need for the provision of any particular Belo Service that is
intended to be provided on only a short-term basis (the “Newspaper Holdco
Transition Plan”).
     (c) In furtherance of Section 2.09(a), Belo and Newspaper Holdco will work
in good faith to prepare a plan for Belo to assume responsibility or eliminate
the need for the provision of any particular Newspaper Holdco Service that is
intended to be provided on only a short-term basis (the “Belo Transition Plan”).
ARTICLE III
FEES AND EXPENSES
     Section 3.01 Fees and Expenses.  The fees and expenses for each of the
Services to be provided hereunder are set forth in each Schedule or Additional
Agreement.
     Section 3.02 Billing and Payment; No Set-off.  Amounts payable in respect
of Services under this Agreement shall be invoiced to the Party receiving such
Services monthly in arrears and paid to the Party providing such Services, as
directed by such providing Party, which amounts shall be due within 45 days
after the date of invoice. All amounts due and payable hereunder shall be
invoiced and, except as set forth in any Schedule or in any Additional
Agreement, paid in U.S. dollars without offset, set-off, deduction or
counterclaim, however arising, unless the Parties agree otherwise.
     Section 3.03 Additional Costs.  (a) Newspaper Holdco shall reimburse Belo
for the costs designated in each Schedule and Additional Agreement as
reimbursable by Newspaper Holdco. If it is necessary for Belo or any Belo
Service Provider to incur any additional costs in connection with the provision
of the Belo Services, Belo shall inform Newspaper Holdco of such need before any
such additional cost is incurred. Upon mutual written agreement of Newspaper
Holdco and Belo, as to the necessity of any such increase, Newspaper Holdco
shall advance, or shall cause to be advanced, to Belo an amount equal to the
estimated costs and expenses to be reasonably incurred in connection therewith.
If the actual costs and expenses incurred by Belo or such Belo Service Provider
are greater than the estimated costs, the necessity of increased costs shall
again be subject to the mutual written agreement of the Parties, and if the
Parties cannot agree, Belo shall return the advance of estimated costs to the
extent not previously expended by Belo in connection with the provision of such
Belo Service. If the actual costs and expenses incurred by Belo or such Belo
Service Provider are less than the estimated costs and expenses,

9



--------------------------------------------------------------------------------



 



Belo shall repay, to Newspaper Holdco, the difference between the actual and
estimated costs and expenses.
     (b) Belo shall reimburse Newspaper Holdco for the costs designated in each
Schedule and Additional Agreement as reimbursable by Belo. If it is necessary
for Newspaper Holdco or any Newspaper Holdco Service Provider to incur any
additional costs in connection with the provision of the Newspaper Holdco
Services, Newspaper Holdco shall inform Belo of such need before any such
additional cost is incurred. Upon mutual written agreement of Belo and Newspaper
Holdco, as to the necessity of any such increase, Belo shall advance, or shall
cause to be advanced, to Newspaper Holdco an amount equal to the estimated costs
and expenses to be reasonably incurred in connection therewith. If the actual
costs and expenses incurred by Newspaper or such Newspaper Service Provider are
greater than the estimated costs, the necessity of increased costs shall again
be subject to the mutual written agreement of the Parties, and if the Parties
cannot agree, Newspaper Holdco shall return the advance of estimated costs to
the extent not previously expended by Newspaper Holdco in connection with the
provision of such Newspaper Holdco Service. If the actual costs and expenses
incurred by Newspaper or such Newspaper Service Provider are less than the
estimated costs and expenses, Newspaper Holdco shall repay, to Belo, the
difference between the actual and estimated costs and expenses.
     Section 3.04 Late Payments.  Late payments shall bear interest at a rate
per annum equal to the Prime Rate plus 2%; provided, however, no amount due
under this Agreement shall be considered late unless such amount remains unpaid
90 days following the date of invoice.
     Section 3.05 Taxes. 
     (a) Separate Statement.
     (i) The fees and expenses set forth in the Schedules or Additional
Agreements and to be paid for the services provided pursuant to this Agreement
or any Additional Agreement do not include any amount of sales, use, excise,
gross receipts, value added, goods and services, or any other transaction or
revenue based taxes applicable to the provision of the Services (each such tax,
together with any applicable interest, penalties, or additions to tax imposed
with respect to such tax, a “Services Tax”).
     (ii) The Service Provider shall separately state and identify in the
invoices, usage reports, and/or descriptive materials provided (electronically
or otherwise) to the Service Recipient any amount of Services Taxes that the
Service Provider undertakes to collect from the Service Recipient and remit the
Services Taxes collected to the appropriate Governmental Authority or other
authority responsible for the collection of such Services Taxes (each a “Taxing
Authority”).
     (b) Good Faith Collection and Identification.
     (i) The Service Provider shall act in good faith to collect from the
Service Recipient and remit to the appropriate Taxing Authority those Services
Taxes imposed by the jurisdictions in which the Service Provider is subject to
taxation based on the Services provided; provided, however, that the delivery by
the Service Recipient to the Service

10



--------------------------------------------------------------------------------



 



Provider of a resale certificate, exemption certificate, or self-pay permit
shall be deemed to be the equivalent of good faith collection and remission.
     (ii) The Service Provider shall act in good faith to describe the services
rendered pursuant to this Agreement or any Additional Agreement in the invoices,
usage reports, and/or descriptive materials provided (electronically or
otherwise) to the Service Recipient with specificity sufficient to determine the
applicability of Services Taxes.
     (iii) The Service Recipient, pursuant to this Agreement or any Additional
Agreement, shall act in good faith to identify the physical location and taxing
jurisdictions in which its receives the benefit of the Services provided in the
purchase orders, usage reports, and/or descriptive materials provided
(electronically or otherwise) to the Service Provider to determine the
applicability of Services Taxes.
     (c) Indemnification.
     (i) The Service Recipient, pursuant to this Agreement or any Additional
Agreement, shall be solely liable for the payment of any Services Tax applicable
to such receipt, without regard to the identity of the Party on whom the
Liability for the Services Tax is imposed by statute, regulation, or otherwise,
unless the payment of such Services Tax by the Service Recipient is prohibited
by Law.
     (A) It is the sole responsibility of the Service Recipient pursuant to this
Agreement, to provide the Service Provider with all geographic and
jurisdictional Information necessary to determine the Services Taxes applicable
to the provision of Services under this Agreement, and any failure to provide
such Information shall relieve the Service Provider from responsibility for any
act or failure to act resulting in the imposition of an incorrect amount of
Services Tax or otherwise avoidable multiple impositions of Services Tax.
     (B) The failure of the Service Provider to separately state, collect,
and/or remit any applicable Services Tax shall not relieve the Service
Recipient, pursuant to this Agreement or any Additional Agreement, from
Liability for the payment of any applicable Services Tax.
     (ii) Except to the extent of the Service Provider’s intentional breach or
gross negligence, the Service Recipient shall indemnify and hold the Service
Provider harmless from any Liability arising from any failure to separately
state, collect, and/or remit any applicable Services Tax, plus any reasonable
costs, fees, and expenses incurred by the Service Provider in the defense of
such Liability.
     (iii) The Service Provider shall have no Liability for any over-collection
of Services Taxes from the Service Recipient, pursuant to this Agreement, that
are remitted to a Taxing Authority as long as such over-collection was made in
good faith; provided, however, that if the Service Provider is a necessary party
to the filing of a claim for the refund of any over-collected Services Taxes,
then the Service Provider shall reasonably cooperate with the Service Recipient
pursuant to this Agreement in the preparation and filing of the such refund
claim.

11



--------------------------------------------------------------------------------



 



     (iv) No Limitation on Liability.
     (A) Any other provision of this Agreement or any Additional Agreement to
the contrary notwithstanding, the indemnification provided pursuant to this
Section 3.05(c) shall not be subject to or included in the computation of the
maximum liability limitation set forth in either Section 5.07(a) or
Section 5.07(b) of this Agreement.
     (B) Any other provision of this Agreement or any Additional Agreement to
the contrary notwithstanding, the indemnification provided pursuant to this
Section 3.05(c) shall not be subject to the restriction on incidental,
consequential, and punitive damages set forth in Section 5.07(c) of this
Agreement to the extent that such damages are imposed by or arise as a result of
the collection of a Services Tax by a Taxing Authority.
     (d) This Agreement contemplates that the legal relationship between the
Service Provider and the Service Recipient may vary with the services being
provided and that a Service Provider may be simultaneously acting in one or more
of the following capacities: (i) purchasing agent, (ii) reseller and/or
(iii) provider of services.
     (i) In the event the Service Provider purchases services from a third-party
provider for use and consumption by the Service Recipient “as acquired” and the
contractual relationship with the third-party provider allows for the purchase
of the services by both Parties, the Service Provider shall be the appointed
purchasing agent of the Service Recipient and the administration of the Services
Taxes shall reflect such agency relationship.
     (ii) In the event the Service Provider purchases services from a
third-party provider for use and consumption by the Service Recipient “as
acquired” and the contractual relationship with the third-party provider does
not allow for the purchase of the services by both of the Parties, the Service
Provider shall resell the services to the Service Recipient and the
administration of the Services Taxes shall reflect such reseller relationship.
     (iii) In the event the Service Provider either (i) modifies services
acquired from a third-party provider for delivery of Services to the Service
Recipient, (ii) incorporates services acquired from a third-party provider into
Services for delivery to the Service Recipient, or (iii) provides Services to
the Service Recipient without the purchase of services acquired from a
third-party provider, the Service Provider shall be deemed to be the provider of
the services and the administration of the Services Taxes shall reflect such
provision of services by the Service Provider.
     (e) Each Party shall withhold and pay over to the Governmental Authority
responsible for the collection of any amount of income tax or other assessment,
charge, regulatory fee or other amount required by Law to be withheld from
payments made to the other Party pursuant to this Agreement or any Additional
Agreement (the “Withheld Tax” ), and the

12



--------------------------------------------------------------------------------



 



Withheld Tax shall be credited to the account of the Party from whose payment
the Withheld Tax was withheld.
     (f) Any other provision of this Agreement or any Additional Agreement to
the contrary notwithstanding, no Party shall be responsible for any taxes
imposed on the other Party measured by income, capital, or resulting from the
existence or general Business operations of the other Party other than those
resulting from an indemnified Loss including, but not limited to, any amount of
Withheld Tax.
     (g) It is hereby acknowledged that a Service Provider may pay Services
Taxes to a Taxing Authority or a third-party vendor and such Service Provider
may not be capable of identifying or communicating Information regarding such
payment to the Service Recipient. The Parties shall cooperate to identify
purchases on which Services Taxes have been previously paid or remitted to
reduce the occurrence of any over-collection of such Services Taxes.
     (h) Subject to Sections 5.10 and 8.09, the Parties agree to and shall, from
time to time, do and perform such other and further acts, and execute and
deliver any and all such other and further instruments as may be required by Law
or reasonably requested by the other Party to establish, maintain, and protect
the respective rights and remedies of the other Party as provided in this
Agreement with respect to Services Taxes and Withheld Taxes.
ARTICLE IV
CONFIDENTIALITY
     Section 4.01 Confidentiality Obligations.  (a) Each Party acknowledges
(i) that such Party has in its possession and in connection with the provision
of Services hereunder, such Party will receive Information of the other Party
that is not available to the general public, and (ii) that such Information may
constitute, contain or include material non-public Information of the other
Party. Subject to Section 4.01(c), Belo, on behalf of itself and each of its
Affiliates, and Newspaper Holdco, on behalf of itself and each of its
Affiliates, agrees to hold, and to cause its respective directors, officers,
employees, agents, third party contractors, vendors, Service Providers,
accountants, counsel and other advisors and representatives to hold, in strict
confidence, with at least the same degree of care that such Party applies to its
own confidential and proprietary Information pursuant to its applicable policies
and procedures in effect as of the Effective Time, all Information concerning
the other Party (or its Business) and such other Party’s Affiliates (or their
respective Businesses) that is either in its possession (including Information
in its possession prior to the Effective Time) or furnished by the other Party
or the other Party’s Affiliates or their respective directors, officers,
employees, agents, third party contractors, vendors, Service Providers,
accountants, counsel and other advisors and representatives at any time pursuant
to this Agreement or any Additional Agreement, and will not use such Information
other than for such purposes as may be expressly permitted hereunder or
thereunder, except, in each case, to the extent that such Information: (i) is or
becomes available to the general public, other than as a result of a disclosure
by such Party or its Affiliates or any of their respective directors, officers,
employees, agents, third party contractors, vendors, Service Providers,
accountants, counsel and other advisors and representatives in breach of this
Agreement or any Additional Agreement; (ii) was available to such Party or its
Affiliates or

13



--------------------------------------------------------------------------------



 



becomes available to such Party or its Affiliates, on a non-confidential basis
from a source other than the other Party hereto; provided, that, the source of
such Information was not bound by a confidentiality obligation with respect to
such Information, or otherwise prohibited from transmitting the Information to
such Party or its Affiliates by a contractual, legal or fiduciary obligation; or
(iii) is independently generated by such Party without use of or reference to
any proprietary or confidential Information of the other Party.
     (b) No Release, Compliance with Law, Return or Destruction.  Each Party
agrees not to release or disclose, or permit to be released or disclosed, any
such Information to any other Person, except its directors, officers, employees,
agents, third party contractors, vendors, Service Providers, accountants,
counsel, lenders, investors and other advisors and representatives who need to
know such Information in order to provide the Services pursuant to this
Agreement, and except in compliance with Section 4.01(c). Notwithstanding
anything herein to the contrary, each Party shall advise its directors,
officers, employees, agents, third party contractors, vendors, Service
Providers, accountants, counsel, lenders, investors and other advisors and
representatives who have been provided with such Information of such Party’s
confidentiality obligations hereunder and that such Information may constitute,
contain or include material non-public Information of the other Party. Each
Party shall, and shall cause, its directors, officers, employees, agents, third
party contractors, vendors, Service Providers, accountants, counsel, lenders,
investors and other advisors and representatives who have been provided with
such Information to use such Information only in accordance with (i) the terms
of this Agreement or any Additional Agreement and (ii) applicable Law (including
federal and state securities Laws). Each Party shall promptly, after receiving a
written request of the other Party, return to the other Party all such
Information in a tangible form (including all copies thereof and all notes,
extracts or summaries based thereon) or certify to the other Party that it has
destroyed such Information (and such copies thereof and such notes, extracts or
summaries based thereon), as directed by the other Party.
     (c) Protective Arrangements.  Notwithstanding anything herein to the
contrary, in the event that either Party or any of its directors, officers,
employees, agents, third party contractors, vendors, Service Providers,
accountants, counsel, lenders, investors and other advisors and representatives
either determines on the advice of its counsel that it is required to disclose
any Information pursuant to applicable Law or the rules or regulations of a
Governmental Authority or receives any demand under lawful process or from any
Governmental Authority to disclose or provide Information of the other Party
that is subject to the confidentiality provisions hereof, such Party shall, if
possible, notify the other Party prior to disclosing or providing such
Information and shall cooperate at the expense of the requesting Party in
seeking any reasonable protective arrangements requested by such other Party. In
the event that a protective arrangement is not timely obtained, the Person that
received such request (i) may thereafter disclose or provide such Information to
the extent required by such Law (as so advised by counsel in a written opinion)
or by lawful process or such Governmental Authority, without liability therefor
and (ii) shall exercise its commercially reasonable efforts to have confidential
treatment accorded any such Information so furnished.

14



--------------------------------------------------------------------------------



 



ARTICLE V
NO WARRANTY; LIMITATION OF LIABILITY; INDEMNIFICATION;
ESCALATION
     Section 5.01 Warranties and Disclaimer of Warranty by Belo.  (a) Belo
represents and warrants to Newspaper Holdco as of the date hereof and at all
times during which the Belo Services are provided to Newspaper Holdco, that:
     (i) Subject to the receipt of any required Consents, neither the provision
of the Belo Services by any Belo Service Provider, nor the receipt or use
thereof by Newspaper Holdco in accordance with the terms and conditions hereof
or of any Additional Agreement, shall breach, violate, infringe upon or
constitute misappropriation of any Intellectual Property right of any Person.
Subject to the terms and conditions hereof, of the Separation and Distribution
Agreement, of the other Ancillary Agreements and of the Additional Agreements,
the provision of the Belo Services will not confer on Newspaper Holdco any
Intellectual Property rights, except as explicitly provided herein or therein.
     (ii) The Belo Services will be performed in a timely manner consistent with
this Agreement, as each individual Schedule or Additional Agreement may require,
by qualified individuals with appropriate subject matter expertise, in a
professional and workmanlike manner, conforming to generally accepted industry
standards and practices applicable to each individual Schedule or Additional
Agreement and in strict accordance with all applicable Laws.
     (b) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY ADDITIONAL
AGREEMENT, THE BELO SERVICES TO BE PURCHASED UNDER THIS AGREEMENT OR IN ANY
ADDITIONAL AGREEMENT ARE PROVIDED AS IS, WHERE IS, WITH ALL FAULTS, AND WITHOUT
WARRANTY OR CONDITION OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR ANY OTHER WARRANTY
WHATSOEVER.
     Section 5.02 Warranties and Disclaimer of Warranty by Newspaper Holdco.
(a) Newspaper Holdco represents and warrants to Belo as of the date hereof and
at all times during which the Newspaper Holdco Services are provided to Belo,
that:
     (i) Subject to the receipt of any required Consents, neither the provision
of the Newspaper Holdco Services by any Newspaper Holdco Service Provider, nor
the receipt or use thereof by Belo in accordance with the terms and conditions
hereof or of any Additional Agreement, shall breach, violate, infringe upon or
constitute misappropriation of any Intellectual Property right of any Person.
Subject to the terms and conditions hereof, of the Separation and Distribution
Agreement, of the other Ancillary Agreements and of the Additional Agreements,
the provision of the Newspaper Holdco Services will not confer on Belo any
Intellectual Property rights, except as explicitly provided herein or therein.

15



--------------------------------------------------------------------------------



 



     (ii) The Newspaper Holdco Services will be performed in a timely manner
consistent with this Agreement, as each individual Schedule or Additional
Agreement may require, by qualified individuals with appropriate subject matter
expertise, in a professional and workmanlike manner, conforming to generally
accepted industry standards and practices applicable to each individual Schedule
or Additional Agreement and in strict accordance with all applicable Laws.
     (b) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY ADDITIONAL
AGREEMENT, THE NEWSPAPER HOLDCO SERVICES TO BE PURCHASED UNDER THIS AGREEMENT OR
IN ANY ADDITIONAL AGREEMENT ARE PROVIDED AS IS, WHERE IS, WITH ALL FAULTS, AND
WITHOUT WARRANTY OR CONDITION OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR ANY OTHER
WARRANTY WHATSOEVER.
     Section 5.03 Third Parties and Belo Services.  (a) Belo and Newspaper
Holdco shall cooperate to obtain all required Consents sufficient to enable the
Belo Service Providers to perform the Belo Services in accordance with this
Agreement or any Additional Agreement for any third party Software or other
Intellectual Property related to the provision of the Belo Services; provided,
that, Belo shall not be required to incur any out-of-pocket costs in connection
therewith. Newspaper Holdco will cooperate with Belo in obtaining all such
required Consents related to the provision of the Belo Services and Newspaper
Holdco shall bear any out-of-pocket costs incurred in connection therewith,
provided, further, that Newspaper Holdco shall only be required to reimburse
Belo for those expenses incurred by Belo that Newspaper Holdco has previously
approved in writing. In the event that any such Consent is not obtained, then,
unless and until such Consent is obtained, during the term of the applicable
Schedule or as specified in an Additional Agreement, the Parties shall cooperate
with each other in achieving a reasonable alternative arrangement with respect
to such third party Software or Intellectual Property for Newspaper Holdco to
continue to process its work and for the Belo Service Providers to perform the
Belo Services.
     (b) Nothing contained in this Agreement shall preclude Newspaper Holdco
from enforcing any rights or benefits available to it or Belo, or availing
itself of any rights or defenses available to it or Belo under any third party
agreement pursuant to which Belo Services are being provided to Newspaper
Holdco.
     Section 5.04 Third Parties and Newspaper Holdco Services.  (a) Belo and
Newspaper Holdco shall cooperate to obtain all required Consents sufficient to
enable the Newspaper Holdco Service Providers to perform the Newspaper Holdco
Services in accordance with this Agreement or any Additional Agreement for any
third party Software or other Intellectual Property related to the provision of
the Newspaper Holdco Services; provided, that, Newspaper Holdco shall not be
required to incur any out-of-pocket costs in connection therewith. Belo will
cooperate with Newspaper Holdco in obtaining all such required Consents related
to the provision of the Newspaper Holdco Services and shall bear any
out-of-pocket costs in connection therewith; provided, further, that Belo shall
only be required to reimburse Newspaper Holdco for those expenses incurred by
Newspaper Holdco that Belo has previously approved in writing. In the event that
any such Consent is not obtained, then, unless and until such Consent

16



--------------------------------------------------------------------------------



 



is obtained, during the term of the applicable Schedule or as specified in an
Additional Agreement, the Parties shall cooperate with each other in achieving a
reasonable alternative arrangement with respect to such third party Software or
Intellectual Property for Belo to continue to process its work and for the
Newspaper Holdco Service Providers to perform the Newspaper Holdco Services.
     (b) Nothing contained in this Agreement shall preclude Belo from enforcing
any rights or benefits available to it or Newspaper Holdco, or availing itself
of any rights or defenses available to it or Newspaper Holdco under any third
party agreement pursuant to which Newspaper Holdco Services are being provided
to Belo.
     Section 5.05 Obligation to Re-perform Belo Services.  In the event of any
breach of this Agreement or any Additional Agreement by Belo or any other Belo
Service Provider with respect to any failure by Belo or a Belo Service Provider,
as applicable, to provide any Belo Service in accordance with the terms of this
Agreement or any Additional Agreement, Belo shall, or shall cause the applicable
Belo Service Provider to, correct in all material respects such failure, error
or defect or re-perform in all material respects such Belo Service at the
request of Newspaper Holdco and at the expense of Belo. To be effective, any
such request by Newspaper Holdco must (i) specify in reasonable detail the
particular failure, error or defect and (ii) be made no more than 90 days from
the date such error or defect was discovered by Newspaper Holdco or should have
been discovered by Newspaper Holdco after reasonable inquiry.
     Section 5.06 Obligation to Re-perform Newspaper Holdco Services.  In the
event of any breach of this Agreement or any Additional Agreement by Newspaper
Holdco or any other Newspaper Holdco Service Provider with respect to any
failure by Newspaper Holdco or a Newspaper Holdco Service Provider, as
applicable, to provide any Newspaper Holdco Service in accordance with the terms
of this Agreement or any Additional Agreement, Newspaper Holdco shall, or shall
cause the applicable Newspaper Holdco Service Provider to, correct in all
material respects such failure, error or defect or re-perform in all material
respects such Newspaper Holdco Service at the request of Belo and at the expense
of Newspaper Holdco. To be effective, any such request by Belo must (i) specify
in reasonable detail the particular failure, error or defect and (ii) be made no
more than 90 days from the date such error or defect was discovered by Belo or
should have been discovered by Belo after reasonable inquiry.
     Section 5.07 Limitation of Liability.  NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY:
     (a) EXCEPT FOR ANY LIABILITIES THAT MAY BE INCURRED UNDER SECTION 3.05(c),
THE MAXIMUM LIABILITY OF BELO TO, AND (EXCEPT AS SET FORTH IN SECTION 5.05) THE
SOLE REMEDY OF, NEWSPAPER HOLDCO AND ITS AFFILIATES (AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, AGENTS, VENDORS, NEWSPAPER HOLDCO SERVICE PROVIDERS AND
EMPLOYEES) WITH RESPECT TO ANY AND ALL CLAIMS ARISING IN CONNECTION WITH THE
PROVISION OF THE BELO SERVICES BY BELO OR ANY BELO SERVICE PROVIDER, REGARDLESS
OF THE THEORY UPON WHICH THE LIABILITY IS PREMISED, SHALL NOT EXCEED THE GROSS
FEES RECEIVED BY BELO OR THE BELO SERVICE PROVIDER WITH RESPECT TO THE PROVISION
OF THE BELO SERVICES TO WHICH SUCH CLAIM

17



--------------------------------------------------------------------------------



 



RELATES IN THE MONTHLY PERIODS IN WHICH THE ACTION OR OMISSION OF BELO THAT GAVE
RISE TO SUCH CLAIM OCCURRED OR WAS PENDING;
     (b) EXCEPT FOR ANY LIABILITIES THAT MAY BE INCURRED UNDER SECTION 3.05(c),
THE MAXIMUM LIABILITY OF NEWSPAPER HOLDCO TO, AND (EXCEPT AS SET FORTH IN
SECTION 5.06) THE SOLE REMEDY OF, BELO AND ITS AFFILIATES (AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, AGENTS, VENDORS, BELO SERVICE PROVIDERS AND EMPLOYEES) WITH
RESPECT TO ANY AND ALL CLAIMS ARISING IN CONNECTION WITH THE PROVISION OF THE
NEWSPAPER HOLDCO SERVICES BY NEWSPAPER HOLDCO OR ANY OTHER NEWSPAPER HOLDCO
SERVICE PROVIDER, REGARDLESS OF THE THEORY UPON WHICH THE LIABILITY IS PREMISED,
SHALL NOT EXCEED THE GROSS FEES RECEIVED BY NEWSPAPER HOLDCO OR THE NEWSPAPER
HOLDCO SERVICE PROVIDER WITH RESPECT TO THE PROVISION OF THE NEWSPAPER HOLDCO
SERVICES TO WHICH SUCH CLAIM RELATES IN THE MONTHLY PERIODS IN WHICH THE ACTION
OR OMISSION OF NEWSPAPER HOLDCO THAT GAVE RISE TO SUCH CLAIM OCCURRED OR WAS
PENDING;
     (c) EXCEPT FOR ANY LIABILITIES THAT MAY BE INCURRED UNDER SECTION 3.05(c),
IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES
(OR THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS, SERVICE PROVIDERS OR
EMPLOYEES) FOR INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH
THE PERFORMANCE OF THIS AGREEMENT, EVEN IF THE PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, AND EACH PARTY HEREBY WAIVES ON BEHALF OF ITSELF,
ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS, SERVICE
PROVIDERS AND EMPLOYEES ANY CLAIM FOR SUCH DAMAGES INCLUDING ANY CLAIM FOR
PROPERTY DAMAGE OR LOST PROFITS, WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE;
     (d) IN NO EVENT SHALL BELO BE LIABLE FOR THE ACTS OR OMISSIONS OF THIRD
PARTY BELO SERVICE PROVIDERS TO THE EXTENT THAT BELO HAS EMPLOYED COMMERCIALLY
REASONABLE EFFORTS TO INDUCE OR CAUSE SUCH THIRD PARTY BELO SERVICE PROVIDERS TO
PROVIDE THE BELO SERVICES IN ACCORDANCE WITH THE MANNER AND LEVELS AGREED TO
HEREUNDER; AND
     (e) IN NO EVENT SHALL NEWSPAPER HOLDCO BE LIABLE FOR THE ACTS OR OMISSIONS
OF THIRD PARTY NEWSPAPER HOLDCO SERVICE PROVIDERS TO THE EXTENT THAT NEWSPAPER
HOLDCO HAS EMPLOYED COMMERCIALLY REASONABLE EFFORTS TO INDUCE OR CAUSE SUCH
THIRD PARTY NEWSPAPER HOLDCO SERVICE PROVIDERS TO PROVIDE THE NEWSPAPER HOLDCO
SERVICES IN ACCORDANCE WITH THE MANNER AND LEVELS AGREED TO HEREUNDER.
     Section 5.08 Belo Indemnity.  Subject to the limitations set forth in
Section 5.07, Belo shall indemnify and hold harmless Newspaper Holdco and its
Affiliates (and their respective directors, officers, agents, Newspaper Holdco
Service Providers and employees) from and against any and all claims, demands,
complaints, damages, losses, liabilities, costs or expenses

18



--------------------------------------------------------------------------------



 



(each of the foregoing, a “Loss”) arising out of, relating to or in connection
with (i) any Action that determined that the provision by any Belo Service
Provider and/or the receipt by Newspaper Holdco or its Affiliates of any Belo
Service infringes upon or misappropriates the Intellectual Property of any third
party, to the extent that any such Loss is determined to have resulted from
Belo’s or such Belo Service Provider’s intentional breach or gross negligence,
or (ii) any action or omission by Newspaper Holdco or a Newspaper Holdco Service
Provider in providing the Newspaper Holdco Services hereunder, except to the
extent any such Loss arises from Newspaper Holdco’s or such Newspaper Holdco
Service Provider’s intentional breach or gross negligence.
     Section 5.09 Newspaper Holdco Indemnity.  Subject to the limitations set
forth in Section 5.07, Newspaper Holdco shall indemnify and hold harmless Belo
and its Affiliates (and their respective directors, officers, agents, Belo
Service Providers and employees) from and against any and all Losses arising out
of, relating to or in connection with (i) any Action that determined that the
provision by any Newspaper Holdco Service Provider and/or the receipt by Belo or
its Affiliates of any Newspaper Holdco Service infringes upon or misappropriates
the Intellectual Property of any third party, to the extent that any such Loss
is determined to have resulted from Newspaper Holdco’s or such Newspaper Holdco
Service Provider’s intentional breach or gross negligence, or (ii) any action or
omission by Belo or a Belo Service Provider in providing the Belo Services
hereunder, except to the extent any such Loss arises from Belo’s or such Belo
Service Provider’s intentional breach or gross negligence.
     Section 5.10 Negotiation.  In the event that any dispute arises between the
Parties that cannot be resolved pursuant to any escalation path set forth in a
Schedule or any Additional Agreement, either Party shall have the right to refer
the dispute for resolution to the chief financial officers of each Party by
delivering to the other Party a written notice of such referral (a “Dispute
Notice”). Following receipt of a Dispute Notice, the chief financial officers
shall negotiate in good faith to resolve such dispute. In the event that the
chief financial officers are unable to resolve such dispute within 30 days after
the date of the Dispute Notice, either Party shall have the right to refer the
dispute to the chief executive officers of the Parties, who shall negotiate in
good faith to resolve such dispute. In the event that the chief executive
officers of the Parties are unable to resolve such dispute within 60 days after
the date of the Dispute Notice, either Party shall have the right to commence
litigation in accordance with Section 8.09 hereof. The Parties agree that all
discussions, negotiations and other Information exchanged between the Parties
during the foregoing escalation proceedings shall be without prejudice to the
legal position of a Party in any subsequent Action.
     Section 5.11 Indemnification Rights. Except to the extent otherwise
expressly provided herein to the contrary, the indemnification rights set forth
in this Article V, as well as in any other provision of this Agreement or any
Additional Agreement, shall be applicable notwithstanding the negligence,
whether simple, contributory or gross, of the particular indemnified party.

19



--------------------------------------------------------------------------------



 



ARTICLE VI
ACCESS TO INFORMATION
     Section 6.01 Access to Belo Records.  If requested by Newspaper Holdco,
Belo shall and shall cause each Belo Service Provider to permit Newspaper Holdco
reasonable access (in addition to the access required by Section 2.08(b)) to its
respective books, records, accountants, accountants’ work papers, personnel and
facilities for the purpose of Newspaper Holdco’s testing and verification of the
effectiveness of each Belo Service Provider’s controls with respect to Belo
Services as is reasonably necessary to enable the management of Newspaper Holdco
to comply with its obligations under SOX § 404 and to enable Newspaper Holdco’s
independent public accounting firm to attest to and report on the assessment of
the management of Newspaper Holdco in accordance with SOX § 404 and Auditing
Standard No. 2, An Audit of Internal Control Over Financial Reporting Performed
in Conjunction with an Audit of Financial Statements (“Auditing Standard
No. 2”), as amended, or as otherwise required by Newspaper Holdco’s external
auditors; provided, however, that in lieu of providing such access, Belo may, in
its sole discretion, instead furnish Newspaper Holdco with a Statement on
Auditing Standards (SAS) No. 70, Service Organizations, Type II audit (“SAS 70
Audit”) report; and provided, further, that Belo shall not be required to
furnish Newspaper Holdco access to any Information other than Information that
relates specifically to Belo Services.
     Section 6.02 Access to Newspaper Holdco Records.  If requested by Belo,
Newspaper Holdco shall and shall cause each Newspaper Holdco Service Provider to
permit Belo reasonable access (in addition to the access required by
Section 2.08(a)) to its respective books, records, accountants and accountants’
work papers, personnel and facilities for the purpose of Belo’s testing and
verification of the effectiveness of each Newspaper Holdco Service Provider’s
controls with respect to Newspaper Holdco Services as is reasonably necessary to
enable the management of Belo to comply with its obligations under SOX §404 and
Belo’s independent public accounting firm to attest to and report on the
assessment of the management of Belo in accordance with SOX §404 and Auditing
Standard No. 2, as amended, or as otherwise required by Belo’s external
auditors; provided, however, that in lieu of providing such access, Newspaper
Holdco may, in its sole discretion, instead furnish Belo with a SAS 70 Audit
report; and provided, further, that Newspaper Holdco shall not be required to
furnish Belo access to any Information other than Information that relates
specifically to Newspaper Holdco Services.
     Section 6.03 Cooperation and Procedures.  Without limiting the generality
of, and in order to give effect to, the foregoing provisions of Article VI:
     (a) the Parties shall cooperate, at the Effective Time and from time to
time thereafter, to identify the significant processes provided by each Party to
the other Party in connection with the provision of the Services hereunder;
     (b) each Party shall, if necessary under the circumstances, develop and
maintain procedures to adequately test, evaluate and document the design and
effectiveness of its controls over such significant processes;

20



--------------------------------------------------------------------------------



 



     (c) each Party as Service Provider shall provide to the other Party, its
auditors and any third party that such other Party has retained to assist it
with its SOX §404 compliance (subject to such third party’s having signed an
appropriate confidentiality agreement with the Party that is providing the
relevant Information), no later than the 30th day of the last month of each
fiscal quarter ending in March, June, September and December during which the
Service Provider provided a Service comprising a significant process to the
other Party, adequate documentation with respect to the testing of its controls
over the significant processes;
     (d) in the event any deficiencies are found as a result of the testing, the
Service Provider and the Service Recipient shall cooperate in good faith to
develop and implement commercially reasonable action plans and timetables to
remedy such deficiencies and/or implement adequate compensating controls;
provided, however, that if a Party as Service Provider provides a substantially
similar service for itself or its Affiliates, then such Party as Service
Provider shall not be required to take any actions that are different from the
actions that such Party is taking with respect to such services that it provides
for itself or its Affiliates, unless the control deficiency is or could
reasonably be expected to be a material weakness in the Service Recipient’s
internal control over financial reporting (and the Service Recipient shall share
its analysis in this regard with the Service Provider), in which case the
Service Provider shall cooperate in good faith with the Service Recipient to
develop and implement in a timely fashion commercially reasonable action plans
and timetables to remedy the deficiency and/or implement adequate compensating
controls such that the deficiency will not rise to the level of a material
weakness; provided further, that, if, as a result of such remedy and/or
implementation, the Service Provider is required to take actions that are
materially different than the actions that the Service Provider is taking with
respect to the substantially similar services that it provides for itself or its
Affiliates, the Service Recipient shall be obligated to fund the incremental
costs incurred by the Service Provider, including all out-of-pocket incremental
costs, plus a reasonable allocation of costs of employees who are diverted from
providing services that such employees would otherwise be providing to the
Service Provider during the period of such remedy and/or implementation;
     (e) the Service Provider shall, if requested by the Service Recipient, make
its personnel and testing and documentation available to the auditors of the
Service Recipient to enable such auditors to attest to and report on the
assessment of internal control over financial reporting of the management of the
Service Recipient. The Service Provider shall cooperate and assist the Service
Recipient’s auditors in performing any process walkthroughs and process testing
that such auditor may request of the significant processes; and
     (f) in the event that Sections 6.03(a)-(e) hereof do not reasonably enable
the Service Recipient to comply with its obligations under SOX §404 and to
enable the Service Recipient’s registered public accounting firm to attest to
and report on the assessment by the management of the Service Recipient in
accordance with SOX §404 and Auditing Standard No. 2, then upon reasonable
notice, the Service Recipient shall be permitted to conduct, at its own expense,
an independent audit of the Service Provider’s controls with respect to the
Services solely to the extent necessary to accomplish such purpose or purposes.

21



--------------------------------------------------------------------------------



 



ARTICLE VII
TERM; TERMINATION
     Section 7.01 Term.  This Agreement shall commence at the Effective Time
and, unless terminated earlier in accordance with this Article VII, will
terminate on the last date on which all Schedules and Additional Agreements have
expired or been terminated.
     Section 7.02 Early Termination.  (a) A Service Recipient may terminate any
Service upon 90 days prior notice to the other Party for any or for no reason.
     (b) In the event that pursuant to Section 2.07, a Service Provider reduces
or suspends the provision of any Service due to a Force Majeure Event and such
reduction or suspension continues for 15 days, the other Party may immediately
terminate the applicable Schedule or Additional Agreement, upon written notice
and without any reimbursement obligation, except as provided in Section 7.04.
     Section 7.03 Breach of Agreement.  Subject to Article V, if either Party
shall cause or suffer to exist any material breach of any of its obligations
under this Agreement or any Additional Agreement, including any failure to make
payments when due, and that Party does not cure such default in all material
respects within 30 days after receiving written notice thereof from the
non-breaching Party, the non-breaching Party may terminate each affected
Schedule or Additional Agreement, including the provision of Services pursuant
thereto, immediately by providing written notice of termination.
     Section 7.04 Sums Due.  (a) In the event of a termination (including any
termination pursuant to Section 7.02) or expiration of this Agreement or any
Additional Agreement (or Services under one or more Schedules or Additional
Agreements), Belo shall be entitled to the payment or reimbursement of, and
Newspaper Holdco shall, or shall cause its applicable Affiliates to, pay and
reimburse Belo, on the date of such termination or expiration (i) all amounts
due to Belo or any Belo Service Provider under this Agreement or any Additional
Agreement and (ii) all amounts accrued in connection with the provision of Belo
Services through the date of such termination or expiration that are not yet due
and payable to Belo or any Belo Service Provider under this Agreement or any
Additional Agreement, as if such amounts were due and payable on the date of
such termination or expiration.
     (b) In the event of a termination (including any termination pursuant to
Section 7.02) or expiration of this Agreement or any Additional Agreement (or
Services under one or more Schedules or any Additional Agreement), Newspaper
Holdco shall be entitled to the payment or reimbursement of, and Belo shall, or
shall cause its applicable Affiliates to, pay and reimburse Newspaper Holdco, on
the date of such termination or expiration (i) all amounts due to Newspaper
Holdco or any Newspaper Holdco Service Provider under this Agreement or any
Additional Agreement and (ii) all amounts accrued in connection with the
provision of the Newspaper Holdco Services through the date of such termination
or expiration that are not yet due and payable to Newspaper Holdco or any
Newspaper Holdco Service Provider under this Agreement or any Additional
Agreement, as if such amounts were due and payable on the date of such
termination or expiration.

22



--------------------------------------------------------------------------------



 



     Section 7.05 Effect of Termination.  Articles I, III, IV, VI and VIII and
Sections 5.01(a)(i), 5.01(b), 5.02(a)(i), 5.02(b), 5.07, 5.08, 5.09, 5.10, 7.04
and this 7.05 shall survive any termination of this Agreement.
ARTICLE VIII
MISCELLANEOUS
     Section 8.01 Notices.  All notices, requests and other communications
hereunder (except for routine communications contemplated by certain Schedules)
must be in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission or mailed (first class postage prepaid)
to the Parties at the following addresses or facsimile numbers:
If to Belo, to:
Belo Corp.
400 South Record Street
Dallas, Texas 75202
Attn: Chief Executive Officer
Fax No.: (214) 977-8209
with a copy to:
Belo Corp.
400 South Record Street
Dallas, Texas 75202
Attn: Chief Financial Officer
Fax No.: (214) 977-8209
If to Newspaper Holdco, to:
A. H. Belo Corporation
400 South Record Street
Dallas, Texas 75202
Attn: Chief Executive Officer
Fax No.: (214) 977-8209
with a copy to:
A. H. Belo Corporation
400 South Record Street
Dallas, Texas 75202
Attn: Chief Financial Officer
Fax No.: (214) 977-6899

23



--------------------------------------------------------------------------------



 



All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this section, be deemed given upon receipt and (iii) if delivered by
mail in the manner described above to the address as provided in this section,
be deemed given upon receipt (in each case regardless of whether such notice,
request or other communication is received by any other Person to whom a copy of
such notice, request or other communication is to be delivered pursuant to this
section). Any party from time to time may change its address, facsimile number
or other Information for the purpose of notices to that party by giving notice
specifying such change to the other party.
     Section 8.02 Entire Agreement.  This Agreement, together with all exhibits
and Schedules, any Additional Agreements, the Separation and Distribution
Agreement and the other Ancillary Agreements, constitutes the entire agreement
of the parties with respect to the subject matter hereof and shall supersede all
previous negotiations, commitments and writings with respect to such subject
matter.
     Section 8.03 Waiver.  Any term or condition of this Agreement or any
Additional Agreement may be waived at any time by the Party that is entitled to
the benefit thereof, but no such waiver shall be effective unless set forth in a
written instrument duly executed by or on behalf of the Party waiving such term
or condition. No waiver by any Party of any term or condition of this Agreement
or any Additional Agreement, in any one or more instances, shall be deemed or
construed as a waiver of the same or any other term or condition of this
Agreement or any Additional Agreement on any future occasion. All remedies,
either under this Agreement or any Additional Agreement or by Law or otherwise
afforded, will be cumulative and not alternative.
     Section 8.04 Amendment.  This Agreement and any Additional Agreement may be
amended, supplemented, modified or superseded only by a written instrument
signed by duly authorized signatories of the Parties hereto or thereto.
     Section 8.05 Independent Contractors.  In performing the Services, each
Service Provider shall operate as and have the status of an independent
contractor. No Service Provider’s employees shall be considered employees or
agents of the other Party, nor shall the employees of any Party be eligible or
entitled to any benefits, perquisites or privileges given or extended to any of
the other Party’s employees in connection with the provision of Services.
Nothing contained in this Agreement or any Additional Agreement shall be deemed
or construed to create a joint venture or partnership between the Parties. No
Party shall have any power to control the activities and/or operations of the
other Party. No Party shall have any power or authority to bind or commit any
other Party.
     Section 8.06 No Third Party Beneficiary.  The terms and provisions of this
Agreement and any Additional Agreement are intended solely for the benefit of
each Party hereto and thereto and their respective Affiliates, successors or
permitted assigns, and it is not the intention of the Parties to confer third
party beneficiary rights upon any other Person.
     Section 8.07 No Assignment; Binding Effect.  Neither this Agreement (nor
any Additional Agreement) nor any right, interest or obligation hereunder (or
thereunder) may be

24



--------------------------------------------------------------------------------



 



assigned by any Party hereto (or thereto) without the prior written consent of
the other Party hereto (or thereto) and any attempt to do so will be void,
except that each Party may assign any or all of its rights, interests and
obligations hereunder or under any Additional Agreement to an Affiliate,
provided, that, any such Affiliate agrees in writing to be bound by all of the
terms, conditions and provisions contained herein and that no assignment by a
Party shall relieve such Party of any of its obligations under this Agreement
unless agreed to by the non-assigning Party. Subject to the preceding sentence,
this Agreement is binding upon, inures to the benefit of and is enforceable by
the Parties hereto and their respective successors and permitted assigns.
     Section 8.08 Headings.  The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.
     Section 8.09 Submission to Jurisdiction; Waivers.  Subject to the prior
exhaustion of the negotiation procedures set forth in Section 5.10 and to the
fullest extent permitted by applicable Law, each Party hereto (i) agrees that
any claim, action or proceeding by such party seeking any relief whatsoever
arising out of, relating to or in connection with, this Agreement or any
Additional Agreement or the transactions contemplated hereby or thereby shall be
brought only in the United States District Court for the Northern District of
Texas or any Texas State court, in each case, located in Dallas County and not
in any other State or Federal court in the United States of America or any court
in any other country, (ii) agrees to submit to the exclusive jurisdiction of
such courts located in Dallas County for purposes of all legal proceedings
arising out of, or in connection with, this Agreement and the transactions
contemplated hereby, (iii) waives and agrees not to assert any objection that it
may now or hereafter have to the laying of the venue of any such action brought
in such a court or any claim that any such action brought in such a court has
been brought in an inconvenient forum, (iv) agrees that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in Section 8.01 or any other manner as may be permitted by Law shall be
valid and sufficient service thereof and (v) agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law.
     Section 8.10 Severability.  If any provision of this Agreement or any
Additional Agreement is held to be illegal, invalid or unenforceable under any
present or future Law, the remaining provisions of this Agreement or any
Additional Agreement will remain in full force and effect and will not be
affected by the illegal, invalid or unenforceable provision or by its severance
herefrom or therefrom.
     Section 8.11 Governing Law.  This Agreement and any Additional Agreement
and any dispute arising out of, in connection with or relating to this Agreement
or any Additional Agreement shall be governed by and construed in accordance
with the Laws of the State of Texas, without giving effect to the conflicts of
laws principles thereof.
     Section 8.12 Counterparts.  This Agreement and any Additional Agreement may
be executed in any number of counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

25



--------------------------------------------------------------------------------



 



     Section 8.13 Order of Precedence.  In the event of an inconsistency or
conflict between this Agreement, a Schedule and any Additional Agreement, the
Additional Agreement or Schedule shall prevail over this Agreement, and the
Additional Agreement shall prevail over a Schedule. In the event of an
inconsistency or conflict between any Additional Agreement and an attachment or
exhibit thereto, the Additional Agreement shall prevail over the attachment or
exhibit thereto.
     Section 8.14 Ownership of and License to Data.  (a) It is acknowledged and
agreed that (i) Belo retains all right, title and interest in and to all Belo
Data and nothing herein shall create or vest in Newspaper Holdco any right,
title or interest in or to the Belo Data and (ii) Newspaper Holdco retains all
right, title and interest in and to all Newspaper Holdco Data and nothing herein
shall create or vest in Belo any right, title or interest in or to the Newspaper
Holdco Data: and
     (b) Belo hereby grants to Newspaper Holdco a non-exclusive, royalty free,
fully paid-up, non-transferable (except to Subsidiaries), worldwide license to
use Belo Data solely (i) to provide the Newspaper Holdco Services and (ii) to
comply with Newspaper Holdco’s obligations under applicable Law with respect to
such Belo Data.
     (c) Newspaper Holdco hereby grants to Belo a non-exclusive, royalty free,
fully paid-up, non-transferable (except to Subsidiaries), worldwide license to
use Newspaper Holdco Data solely (i) to provide the Belo Services and (ii) to
comply with Belo’s obligations under applicable Law with respect to such
Newspaper Holdco Data.

26



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
as of the date first above written.

            BELO CORP.
      By:   /s Dennis A. Williamson         Name:   Dennis A. Williamson       
Title:   Executive Vice President/Chief Financial Officer     

            A. H. BELO CORPORATION
      By:   /s/ Alison K. Engel         Name:   Alison K. Engel        Title:  
Senior Vice President/Chief Financial Officer and Treasurer   

27



--------------------------------------------------------------------------------



 



         

Exhibit A
Belo Services and Newspaper Holdco Services
Information Technology Services
Interactive Media Services
Real Estate Management Services
Internal Audit Services
Media Content and Cross Promotion Services
Web Site Maintenance Services
Legal Services
Employee Benefit Plan Administration Services
Payroll and Other Financial Management Services

28